Mr. Chief Justice Breese delivered the opinion of the Court: This is an appeal from the Morgan Circuit Court to reverse a judgment by default rendered on a scire facias, upon a recognizance. We have looked into the proceedings carefully and can perceive no error. The principal objection seems to be that no judgment of forfeiture had been taken before issuing the sci. fa., and the case of Kennedy v. The People, 15 Ill., 418, is referred to. We have examined that case and all the others cited by appellant. That case showed merely, that the principal failed to appear according to the exigencies of the recognizance, and that the court, on this fact alone, awarded the scire facias against the eognizors. The rule is well settled, that the cognizors cannot be called upon by soi. fa. to show cause why an execution shall not issue for the amount of the recognizance until a formal judgment of forfeiture has been pronounced. Thomas v. The People, 13 ib., 696. Testing this case by this rule, it will be seen there is entire conformity, for the record shows that at the proper term the eognizors were duly called and made default, “ whereupon it was ordered by the court that judgment of forfeiture be taken of their said recognizance and that a sei/re facias issue.” We see nothing in the writ itself, Or in the proceedings upon it, in the slightest degree erroneous. The process was duly served on the appellant, the others not being found. The recognizance sets forth with sufficient certainty the offence charged, the time at which the defendant was to appear, the ownership of the property, and every essential requisite. The condition was broken and a judgment of forfeiture taken, and the writ of sai. fa. was the necessary and legal consequence. The judgment must be affirmed. Judgment affirmed.